DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 7,226,417 –cited by applicant) in view of Davies et al (US Pub 2014/0180072 –previously cited).
Re claims 1, 28, 29: Eberle discloses an ultrasound imaging device, comprising:
a flexible elongate member with a proximal and distal portion with guidewire lumen (figure 2; col 7, lines 9-19; see tube 18 and guidewire lumen 16); 
an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member, the ultrasound scanner assembly including a plurality of ultrasound transducers arranged circumferentially (col 7, lines 46-54; figure 4; see transducer portion 12 and elements 18 arranged circumferentially);
backside impedance matching structure coupled to the plurality of ultrasound transducers wherein the backside impedance matching structure is disposed radially inward from the plurality of ultrasound transducers and includes (see Figure 4, elements 18, 30 as the backside structure):
a backing material coupled to the plurality of ultrasound transducers (col 7, lines 54-58; see backing material 30 for attenuating the transmitted ultrasound); and
a first conductor layer disposed radially inward on the backing material (col 7, lines 11-16; see the lumen tube 18 that is radially inward and which is a conductor as platinum is a highly conductive material and iridium is also able to conduct electricity); and
a frontside impedance matching structure coupled to the plurality of ultrasound transducers wherein the impedance matching structure is disposed radially outward from the plurality of ultrasound transducers (see Figure 5a; components 28, 33, 34 as the matching structure) and includes:
a polymer film (col 9, lines 40-60; see the Kapton substrate 33, which is a polyimide film); 
a second conductor layer coupled to the polymer film, the first conductor layer being disposed radially outward on the polymer film (Figure 5a; see metallic ground layer 28); and
a third conductor layer coupled to the polymer film, the second conductor layer being disposed radially inward on the polymer film (Figure 5A; see metallic conductor 34).

Re claim 4: Eberle discloses a second conductor layer is disposed on the transducers (see figure 4 wherein the conductor layer 34 is on the transducers 8) and wherein the ultrasound imaging device further comprises an underfill material disposed between the first conductor layer and the second conductor layer (col 9, line 47; see adhesion layer; or alternatively col 10, lines 5-7; see epoxy 22).
Re  claim 8: Eberle discloses that the layer 18 is formed of platinum or iridium (col 7, lines 14-16) as a radiopaque material to assist in tracking the assembly. The Examiner takes Official Notice that gold is a well-known material that has properties of being conductive and radiopaque, thereby achieving the desired effect in Eberle. 

s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 7,226,417 –cited by applicant) and Davies et al (US Pub 2014/0180072 –previously cited), as applied to claim 1.
Re claims 5, 7: Eberle discloses that the first conductor layer 18 has a thickness of about 25 µm (col 10, lines 5-9), but not that the thickness in a radial direction is between about 0.5 µm and about 2.0 µm, or between 0.5 µm and 1.0 µm. However, Eberle discloses that a region of the transducer should be thinner, even on the order of 0.1 µm in order to minimize acoustic effects of a conductive layer (col 9, lines 54-56). It would have been obvious to the skilled artisan to modify Eberle’s layer 18 to be thinner between 0.5 µm and 1.0 µm in order to minimize the effects of a conductive layer in the transducer region. Such would also be realized through routine experimentation to achieve predictable results.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 7,226,417 –cited by applicant) and Davies et al (US Pub 2014/0180072 –previously cited), as applied to claim 1, in view of Lewandowski et al (US 2004/0190377 –previously cited).
Re claim 10: Eberle/Davies disclose all features including that the backing may be one of a number of materials known to the skilled artisan (see col 7, line 64-col 8, line 3), but does not specify that it is ceramic or metal. However, Lewandowski teaches of ultrasound transducer elements and a backing material that including metal particles [0003; see e.g. tungsten as an added particle]. It would have been obvious to the skilled artisan to modify Eberle/Davies, to use a backing with metal as taught by Lewandowski, 
Re claim 11: Eberle/Davies disclose all features including a range of thicknesses of the substrate and that it may be on the order of 5 µm to over 100 µm, but not that the backing layer is between 135 and 50 µm. However it would have been obvious to the skilled artisan to modify Eberle/Davies, to use a backing thickness between 135 and 50 µm, as such is non-critical to the instant invention and this thickness would be suitable to create a desired flexibility of the structure. Furthermore, it is an obvious design choice and using the particular thickness would have predictable results in regard to flexibility.

Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Eberle/Davies does not disclose a ferrule defining a guide wire lumen wherein the first conductor layer and ferrule are different from one another. Respectfully, the Examiner disagrees and finds that Eberle discloses the guidewire lumen 16. Eberle is modified with Davies to meet the ‘ferrule’ limitation and it is the proposed combination that incorporates the ferrule into the Eberle device, which already comprises the first conductor layer. The combination also results in the ferrule being different from the first conductor layer because the ferrule is used to facilitate the formation of a cylindrical structure after rolling/wrapping the layers. It is also noted that Davies teaches of a guidewire lumen that is surrounded by various layers including the ferrule. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793